DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-20 are pending.  
Election/Restrictions
Applicant's election with traverse of 1-19 in the reply filed on 03/22/21 is acknowledged.  The traversal is on the ground(s) that Mahli generally teaches zwitterion silane compounds not C8-C36 hydrocarbon silanes, however, Mahli teaches the same silane compounds as in the present application ([0053]) and even the zwitterion silane compounds ([0101]) fall within the claimed category because they have an overlapping number of carbon atoms and are a hydrocarbon group (i.e., a group that includes hydrogen and carbon).
The requirement is still deemed proper and is therefore made FINAL.
Claim(s) 20 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected subject matter, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 03/22/21.
Claim Rejections - 35 USC § 112(b)/second paragraph

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites a porosity of less than 10% which is vague because it is unclear what methodology is used to measure the porosity and what the percentage is based on (e.g., wt%, vol%?).
Claim 7 refers to “the polymeric base member and diamond-like glass layer” and yet claim 5, from which claim 7 depends, does not recite a DLG layer (i.e., the antecedent basis for the DLG layer is unclear).
Claim 15 recites “at least 90 or 95%” which is vague because it is unclear which endpoint is required in the claim.
Claim 17 recites a “dry erase board” which is vague because it is unclear how to determine if a given board has “dry erase” properties (i.e., what type of marker is used, what type of erasing material is used, what pressure is applied to the marker/the erasing material, how much time is given for the marker to dry, how much of the marker needs to be removed to qualify as being “erased” etc.).  
Claim 18 recites that “permanent marker can be removed … with a dry paper towel” which is vague because it is unclear how to test for this property (i.e., what type of permanent marker is used, what type of paper towel is used, what pressure is applied to the marker/the erasing material, how much time is given for the marker to dry, how much of the marker needs to be removed to qualify as being “removed” etc.).  
The rest of the rejected claims not specifically addressed above are rejected because they depend from one of the claims specifically addressed above and therefore include the same indefiniteness issue(s) via their dependency.  
Examiner’s Note
“Hydrocarbon” as recited in the claims is given the broadest reasonable interpretation of being a group that includes carbon and hydrogen.  See the provided Hydrocarbon definition NPL document (“A compound of hydrogen and carbon, such as any of those which are the chief components of petroleum and natural gas”).
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
If this application currently names joint inventors: in considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
When something is indicated as being “obvious” this should be taken as shorthand for “prima facie obvious to one having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the invention”.


Claim(s) 1-6, 9-11, 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahli et al. (U.S. 2014/0329012) in view of David et al. (U.S. 6,696,157).
Regarding claims 1-6, 9-11, 15-19, Mahli teaches an article with a polymeric base film as in claims 5-6 ([0064]) provided with a siliceous diamond like glass layer as in claim 3 ([0058]-[0060] referring to the DLG teachings of David) having a carbon % overlapping claims 2 and 19 ([0062]), and with the DLG layer being provided with a releasable (as in claim 16) dry erase (as in claim 17) surface that has permanent marker releasability with dry paper towels (as in claim 18) ([0114]-[0117]).  The surface is achieved via 8 carbon hydrocarbon silanes (the first listed compound in [0101], with the non-hydrolyzable group having 8 carbon atoms and many hydrogen atoms, thus a hydrocarbon group, as in R1 of claim 9 and 11, and with methoxy groups being as in claim 10).  The coating that achieves this surface functionality may include substantially entirely the reaction product of the above silane compounds after solvent is evaporated ([0102], [0123]), overlapping claim 15.  The surface coating is disclosed as forming siloxane bonds with the DLG layer as claimed ([0060], [0080])
Mahli does not disclose the claimed thickness, refractive index, or porosity limitations.  However, David (referenced by Mahli) teaches a DLG layer composition with overlapping thickness and refractive index compared to claims 1, 4, and 19 (col. 3, lines 30-35, claim 11 of David) as well as an overlapping carbon % (col. 2, lines 20-40).  David also teaches that the DLG coating has barrier properties and therefore porosity should be minimized (col. 1, line 60-col. 2, line 2, col. 20, lines 1-5).  Thus, it would have been obvious to have used the DLG coating .  
Claim(s) 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kolb et al. (U.S. 2015/0011668) in view of Mahli et al. (U.S. 2014/0329012) in view of David et al. (U.S. 6,696,157) in view of Detty et al. (U.S. 2012/0312192).
Regarding claims 1-19, Kolb teaches an article with a polymeric base film as in claims 5-6 ([0111]) followed by a hard coat that includes inorganic oxide particles ([0034], [0074]-[0076]), as in claims 7 and 8, as well as additional functional layers such as a DLG layer, as in claim 3, and an antifouling layer, with interlayer bonding being suggested, ([0163]).  Kolb does not disclose the details of the DLG layer and the antifouling layer.
However, Mahli is also directed to a substrate film with a DLG layer and an antifouling (i.e., easy to clean) layer (see abstract) and teaches that the antifouling surface may be based on silane compounds with the DLG layer being underneath the antifouling layer to allow for siloxane bonds between the two layers, as claimed, ([0060], [0080]) and with the DLG layer providing stiffness and dimensional stability.  Thus, it would have been obvious to have used the DLG and antifouling layer from Kolb in the manner as taught by Mahli (i.e., with the DLG layer on the hard coat and followed by the antifouling layer bonded to the DLG layer) to enhance adhesion of the antifouling layer in Kolb (via the bonding taught by Kolb) and also to provide stiffness and dimensional stability.  
Modified Kolb does not disclose the particular carbon %, thickness, refractive index, or porosity limitations as claimed, however, Mahli in modified Kolb calls for the DLG layer to be as taught by David ([0060]) and David teaches a DLG layer composition with overlapping thickness and refractive index compared to claims 1, 4, and 19 (col. 3, lines 30-35, claim 11 of David) as well as an overlapping carbon % (col. 2, lines 20-40) compared to claims 2 and 19.  David also teaches that the DLG coating has barrier properties and therefore porosity should be minimized (col. 1, line 60-col. 2, line 2, col. 20, lines 1-5).  Thus, it would have been obvious to have used the DLG coating of David as the DLG layer called for in modified Kolb (via Mahli) because Mahli in modified Kolb calls for the DLG from David (to provide stiffness and dimensional stability, as taught by Mahli in modified Kolb).  Additionally, although David in modified Kolb does not disclose the percentage of porosity of the DLG layer, the porosity in the DLG layer of modified Kolb (via David) is an art-recognized result effective variable that would have been obvious to adjust/minimize (to within the claimed range) as part of the optimization of the barrier properties of the DLG coating, as taught by David.  
Modified Kolb does not disclose the particular silane compounds from the present specification as being used to form the antifouling layer.  However, Detty is also directed to antifouling/easy to clean ([0271]) coatings based on hydrolyzable silane groups (thereby allowing them to bond with the DLG layer as taught by Mahli in modified Kolb) and teaches that such an antifouling layer may be formed from a combination of C8 silanes (octyltrimethoxysilane) and C18 silanes (octadecyltrimethoxysilane) (as in claims 9-12, and the same compounds in the present specification), with the C8 silanes being present in a larger amount than the C18 silanes (as in claim 14) and with the reactive components in the coating being entirely hydrolyzable silane compounds (i.e., 100% of reactions products of the above 
The antifouling coating in modified Kolb is not explicitly disclosed as providing dry erase or permanent marker functionality as in claims 17 and 18, however, given the general release properties of the coating from Detty, the surface would be capable of exhibiting dry erase and permanent marker eraseability (to at least some degree) as claimed given appropriately selected markers (e.g., markers with similar chemistries to the foulants in Detty) and erasing conditions (given that claims 17 and 18 do not specify any particular permanent marker type, paper towel type, time between marking and drying, force applied to the paper, amount of marker being removed, etc.).  In particular, claims 17 and 18 do not recite how much of the marker needs to be erased and do not preclude solvents from being sprayed onto the marking before the dry paper towel is used.  



Conclusion
References cited in any corresponding foreign applications have been considered but would be cumulative to the above.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B NELSON whose direct telephone number is (571)272-9886 and whose direct fax number is (571)273-9886 and whose email address is Michael.Nelson@USPTO.GOV.  The examiner can normally be reached on Mon-Sat, 7am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 (faxes sent to this number will take longer to reach the examiner than faxes sent to the direct fax number above).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL B NELSON/
Primary Examiner, Art Unit 1787